Citation Nr: 0939990	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  02-10 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability, claimed as muscle strain above the left knee.  

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an initial evaluation in excess of 20 
percent for cervical disc disease with headaches.

5.  Entitlement to a compensable evaluation for phobic 
reaction to flying.

6.  Entitlement to a compensable evaluation for hearing loss 
in the left ear.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hearing loss in the right ear 
and a left above the knee muscle strain.  In addition, the RO 
granted service connection for hearing loss in the left ear 
and assigned a noncompensable evaluation for it; and 
increased the evaluation assigned for the Veteran's service-
connected low back disability to 20 percent.  The RO also 
denied the claim for a higher rating for phobic reaction to 
flying.  By rating action dated May 2002, the RO granted 
service connection for cervical disc disease with headaches, 
and assigned a 20 percent evaluation for it.  

The Board notes that a statement of the case was issued in 
July 2009 on the issues of entitlement to service connection 
for migraine headaches and an increased rating for residuals 
of compression fracture at T-12.  As a substantive appeal has 
not been received with respect to those issues they are not 
before the Board.  38 C.F.R. §§ 20.200; 20.202 (2009).

When this case was before the Board in April 2006, it was 
remanded for additional development of the record and to 
ensure due process.  This decision noted that the Veteran, in 
a statement received in April 2003, sought to reopen his 
claim for service connection for a stomach disorder.  Since 
it does not appear that any action was taken, this matter is 
again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2006 determination, the Board directed the RO to 
issue a statement of the case addressing, inter alia, the 
claim for an increased rating for cervical disc disease with 
headaches.  The statement of the case issued in July 2009 
failed to address the claim for a higher rating for the 
cervical spine disability.  Where a statement of the case has 
not been provided following the timely filing of a notice of 
disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the statement of the case, the claim should 
be returned to the Board only if the Veteran perfects the 
appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  The Board is obligated by law to ensure 
that the RO complies with its directives, as well as those of 
the United States Court of Veterans Appeals (Court).  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  This matter must, 
accordingly, be remanded for issuance of a statement of the 
case.

As noted in the April 2006 determination, the criteria for 
rating disabilities of the spine were changed on September 
23, 2002, and again on September 26, 2003.  The RO has not 
considered the new criteria and the Veteran has not been 
advised of the new criteria.  

The Board points out that its April 2006 remand directed that 
the Veteran be afforded an orthopedic examination to 
determine whether he had a disability of the left leg and, if 
so, whether it was related to service.  Although a VA spine 
examination was conducted and an x-ray of the left leg was 
conducted, the requested opinion was not furnished.  While 
the Board regrets the delay that will result, remand is 
required.  See Stegall, 11 Vet. App. 268.  

In addition, while much of the development requested by the 
Board in its April 2006 remand was completed, the RO did not 
readjudicate the claims or issue a supplemental statement of 
the case.  See 38 C.F.R. § 19.31 (2009).  

As a final matter, the Board notes that the Veterans Claims 
Assistance Act (VCAA) notice letter issued in April 2006 was 
returned because the Veteran no longer resided in Germany.  
As a current address is of record, a corrected notice letter 
for the issues on appeal should be provided. 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should provide the Veteran 
with a VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), pertaining to the claims for 
increased ratings and service connection.  
The letter should include an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the service connection 
claims on appeal, and an effective date 
for the increased rating claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The Veteran should be afforded a VA 
orthopedic examination to determine 
whether the Veteran has any residual left 
leg disability related to the above knee 
muscle strain noted in service.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and be reviewed by the examiner in 
conjunction with the examinations.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
leg disability found and provide an 
opinion as to whether that disability is 
at least as likely as not (50 percent 
probability or greater) related to the 
muscle strain in the left leg noted in 
service or otherwise related to service.  
The rationale for any opinion should be 
set forth.  

3.  The RO/AMC should re-adjudicate the 
claims in light of the entire evidence of 
record, including that received since the 
January 2003 supplemental statement of 
the case (SSOC) to determine whether the 
Veteran's claims may be granted.  
Readjudication of the lumbosacral spine 
claim must include consideration of the 
revised rating criteria.  If the 
Veteran's claims remain denied, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  If the lumbosacral spine claim 
remains denied, the SSOC must provide the 
revised rating criteria for evaluating 
spine disorders.  The Veteran should be 
afforded an opportunity to respond to the 
SSOC before the case is returned to the 
Board for further appellate 
consideration.

4.  The RO/AMC should issue a statement 
of the case reflecting its adjudication 
of the issue of entitlement to an 
increased rating for cervical disc 
disease with headaches.  The appellant 
should be afforded the appropriate period 
of time to respond.  The issue should be 
returned to the Board only if the Veteran 
submits a timely substantive appeal. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


